USDC IN/ND case 3:20-cv-00631-JD-MGG document 201 filed 09/13/21 page 1 of 19


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    SOUTH BEND DIVISION

    Vernell Freeman,                                 )
                                                     )
            Plaintiff,                               )
                                                     )
            v.                                       )       Case No. 3:20-CV-631 JD
                                                     )
    Robert Carter, et al.,                           )
                                                     )
            Defendants.                              )

                                        OPINION AND ORDER

          Plaintiff Vernell Freeman is an inmate at the Miami Correctional Facility. In April 2018,

Mr. Freeman suffered a serious head injury following a fall from a top bunk. Mr. Freeman is now

suing Robert Carter, the Commissioner of the Indiana Department of Corrections; William

Hyatte, the Warden of the Miami Correctional Facility; Wexford of Indiana, LLC; forty-three

Wexford Employees; and twenty-seven Miami Correctional Facility officers. (DE 120.) Mr.

Freeman alleges, against all Defendants, violations of his Eighth Amendment rights and a state

tort claim of negligence. (DE 120.)

          Commissioner Carter and Warden Hyatt have responded to Mr. Freeman’s suit with a

motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), arguing that Mr. Freeman has

failed to allege any plausible claims. (DE 145.) Wexford has likewise moved to dismiss under

Rule 12(b)(6). (DE 136.) As for the forty-three named Wexford Employees, they moved to

dismiss pursuant to Rules 12(b)(2), 12(b)(5), and 4(m), claiming that they were not timely

served. For the reasons explained below, the Court will grant all three motions to dismiss.1



1
  The twenty-seven named MCF Employees have not filed an appearance or responded to Mr. Freeman’s suit, but
it’s not clear if they have been properly served. The Court will thus defer deciding whether it has personal
jurisdiction over them at a later date.

                                                         1
USDC IN/ND case 3:20-cv-00631-JD-MGG document 201 filed 09/13/21 page 2 of 19




A. Background

   (1) Procedural Posture of the Case

   Mr. Freeman filed his original complaint on April 29, 2020. (DE 1.) In it, he names as

defendants Commissioner Carter and Warden Hyatte, Wexford, John Does 1-50 in their

capacities as Miami Correctional Facility officers and employees, and John Roes 1-50 in their

capacities as Wexford employees. (Id.) In Mr. Freeman’s first amended complaint, filed on July

20, 2020, the Defendants remained the same. (DE 21.) Next, on September 21, 2020, Mr.

Freeman filed his second amended complaint. (DE 120.) In this complaint, instead of John Does

1-50, Mr. Freeman named twenty-seven Miami Correctional Facility Officers and, instead of

John Roes 1-50, he named forty-three Wexford Employees. Id.


   (2) Allegations in the Second Amended Complaint

   Mr. Freeman alleges the following facts in his second amended complaint: Mr. Freeman is

incarcerated at Miami Correctional Facility. Due to his serious, continuing back pain, Mr.

Freeman received, on April 28, 2018, a bottom bunk pass. (DE 120 ¶ 30.) Nevertheless, he was

assigned to a top bunk. (Id. ¶ 32.) Just two days later, Mr. Freeman fell from the top bunk, struck

his head, and lost consciousness. (Id. ¶ 36.) He soon began to experience severe nausea,

dizziness, and headaches. (Id. ¶ 38.) Consequently, he filled out several requests for health care,

periodically received medical treatment from the Wexford Employees, and received a CT scan

thirty-nine days after his fall. (Id. ¶ 49.) The scan showed a small subdural hematoma. Later, Mr.

Freeman began to have seizures. (Id. ¶ 62.) Meanwhile, he had been taking pain medication

prescribed by someone at Wexford that he believes was a cause for his continuing bleeding

inside his head. A second CT scan taken on July 19, revealed a large subdural hematoma, and

                                                 2
USDC IN/ND case 3:20-cv-00631-JD-MGG document 201 filed 09/13/21 page 3 of 19


Mr. Freeman underwent surgery the next day to treat it. (Id. ¶¶ 68–70.) While the outside treating

physician referred him for a follow up CT scan four days later, he did not actually receive the

scan until two months later. Mr. Freeman claims that this series of events demonstrates that all

Defendants were deliberately indifferent to his health and safety in violation of the Eighth

Amendment. (Id. ¶ 124.) In addition, he believes that Wexford implemented cost cutting policies,

which resulted in failure to provide timely and adequate medical care. (Id. at ¶ 138.) Mr.

Freeman also vaguely posits that MCF Employees, Wexford Employees and, ultimately all

Defendants, have failed to protect him from abuse and several attacks by other inmates. (Id. ¶¶

78–79, 86, 90–93.)

    The second amended complaint additionally suggests, in a rather boilerplate fashion, that Mr.

Freeman is also seeking injunctive relief (see Id. ¶ 143). Yet his allegations are devoid of any

specifics. For example, he only states that the Defendants “continue to fail to provide him with

appropriate medical care presently” (id. ¶ 128) and “fail to grant off-site visits promptly for a

seriously ill Mr. Freeman” (id. ¶ 129). Or he states only legal conclusions: “As a result of all of

the aforementioned actions or lack thereof, Defendants were and are continuing to act

deliberately indifferent to Mr. Freeman’s obvious and serious medical condition and needs, in

violation of his rights ...... ” (Id. ¶ 141.)

    In closing this section, it must be noted that it is difficult to discern the details of Mr.

Freeman’s complaint because he sweepingly attributes just about every allegation to either

groups of defendants (e.g., “Wexford Defendants,” “Wexford Employees,” or “MCF

Employees”) or every defendant (“the Defendants”), without regard to their actual involvement.2


2
 For example, it’s hardly plausible that every defendant––starting with the Commissioner and ending with the
twenty-seventh guard––was involved in not sending Mr. Freeman to an offsite scan appointment as he alleges. (See
DE 120 ¶ 72 (“Defendants did not send Mr. Freeman for a the follow up scan or appointment that was ordered by
the offsite physicians.”)

                                                        3
USDC IN/ND case 3:20-cv-00631-JD-MGG document 201 filed 09/13/21 page 4 of 19


Not counting the introductory sections, there are 150 paragraphs in the second amended

complaint but only C.R., Nathan Bates, Kimberly Myers, Joshua Snow, and Nathanial Angle are

mentioned by name and only in a handful of paragraphs, even though there are 72 individual

defendants in the case. (See id. ¶¶ 39–40, 66, 75–76.)



B. Wexford Employees’ Motion to Dismiss pursuant to Federal Rules of Civil Procedure
   12(b)(2), 12(b)(5), and 4(m)

   1. Legal Standard

       Under Rule 12(b)(2) of the Federal Rules of Civil Procedure, a party may move to

dismiss for lack of personal jurisdiction. Once a defendant moves to dismiss on that basis, “the

plaintiff bears the burden of demonstrating the existence of jurisdiction.” Purdue Research

Found. v. Sanofi-Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir. 2003). To that end, the parties

may submit, and a court may consider, materials outside of the pleadings. Id. In ruling on such a

motion, a court must first determine whether the plaintiff has made out a prima facie case of

personal jurisdiction. Id.; Hyatt Int’l Corp. v. Coco, 302 F.3d 707, 713 (7th Cir. 2002). At that

stage, a court must “take as true all well-pleaded facts alleged in the complaint and resolve any

factual disputes in the affidavits in favor of the plaintiff.” Tamburo v. Dworkin, 601 F.3d 693,

700 (7th Cir. 2010); Purdue, 338 F.3d at 782.

   Motions pursuant to Rule 12(b)(5), challenging service of process, have the same standard of

review as Rule 12(b)(2) motions because “valid service of process is necessary in order to assert

personal jurisdiction over a defendant.” Lozanovski v. Bourrell, No. 2:15-cv-454, 2018 WL

925251, at *5 (N.D. Ind. Feb. 15, 2018).

   If a defendant is not served properly, Rule 4(m) contemplates dismissal without prejudice,

unless the plaintiff shows good cause for the failure:

                                                 4
USDC IN/ND case 3:20-cv-00631-JD-MGG document 201 filed 09/13/21 page 5 of 19


        If a defendant is not served within 90 days after the complaint is filed, the court — on
        motion or on its own after notice to the plaintiff — must dismiss the action without
        prejudice against that defendant or order that service be made within a specified time. But
        if the plaintiff shows good cause for the failure, the court must extend the time for service
        for an appropriate period . . . .

Fed. R. Civ. P. 4(m).

        As relevant here, Rule 4(e)(1) provides that service can be accomplished by “following

state law for serving a summons ...... in the state where the district court is located or where

service is made.” Fed. R. Civ. P. 4(e)(1). In turn, Indiana law allows service by mail:

        Service may be made upon an individual, or an individual acting in a representative
        capacity, by:

        (1) Sending a copy of the summons and complaint by registered or certified mail or other
        public means by which a written acknowledgment of receipt may be requested and
        obtained to his residence, place of business or employment with return receipt requested
        and returned showing receipt of the letter.

Ind. T. R. 4.1(A)(1).

        When a plaintiff fails to serve a defendant, the “court must first inquire whether a

plaintiff has established good cause for failing to effect timely service.” Scott v. Menard, No.

2:10-cv-442, 2011 WL 13254535, at *1 (N.D. Ind. Apr. 26, 2011) (citing Panaras v. Liquid

Carbonic Industries Corp., 94 F.3d 338, 340 (7th Cir. 1996)). If a plaintiff establishes good

cause, the court is required to afford the plaintiff additional time for service. Id.; Fed. R. Civ. P.

4(m). In the absence of good cause, a court has discretion to permit service after the 90-day

period or dismiss the complaint without prejudice. Panaras, 94 F.3d at 340.

        The factors that courts typically consider when deciding whether to grant an
        extension of time for service of process include but are not limited to: whether the
        defendant's ability to defend would be harmed by an extension; whether the
        defendant received actual notice; whether the statute of limitations would prevent
        refiling of the action; whether the defendant evaded service; whether the defendant
        admitted liability; whether dismissal will result in a windfall to a defendant;
        whether the plaintiff eventually effected service; whether the plaintiff ever
        requested an extension from the court due to difficulties in perfecting service; and

                                                   5
USDC IN/ND case 3:20-cv-00631-JD-MGG document 201 filed 09/13/21 page 6 of 19


        whether the plaintiff diligently pursued service during the allotted period.
        [Cardenas v. City of Chicago, 646 F.3d 1001, 1006 (7th Cir. 2011).] “Even if the
        balance of hardships appears to favor an extension, the district court retain[s] its
        discretion to hold the Plaintiffs accountable for their actions—or, more accurately,
        inaction—by dismissing the case.” Cardenas, 646 F.3d at 1007.

Jones v. Ramos, No. 20-2017, 2021 WL 4024799, at *3 (7th Cir. Sept. 3, 2021).



    2. Discussion

    The Wexford Employees seek to dismiss Mr. Freeman’s two counts against them pursuant to

Rules 12(b)(2), 12(b)(5), and 4(m). Mr. Freeman attempted to serve the Employees by mail only.

Thus, Indiana Trial Rule 4.1(A)(1) controls. This provision requires counsel to “[s]end[] a copy

of the summons and complaint . . . to [defendant’s] residence, place of business or employment.”

Ind. T. R. 4.1(A)(1). The Seventh Circuit has interpreted the phrase “place of business or

employment” in the context of service of process under Indiana Trial Rule 4.1(A)(1) such that “a

plaintiff must serve a defendant at a location where he actually reports for work.” Claus v. Mize,

317 F.3d 725, 727 (7th Cir. 2003). In this case, none of the Wexford Employees had ever

physically worked at either Wexford’s corporate address or regional office. (DE 155 Ex. A at

21–22.) Yet, Mr. Freeman’s counsel sent the summons first to Wexford’s corporate office (DE

143 at 6–7), and then to its regional office. (DE 143 at 4–5). Thus, she failed to serve them at

“[their] place of business or employment.”3 Ind. T. R. 4.1(A).

        Because the Wexford Employees have not been properly served within 90 days of Mr.

Freeman filing his second amended complaint, the Court must consider under Rule 4(m) whether

Mr. Freeman’s counsel has shown good cause for failing timely service. “Good cause” means a

valid reason for delay, such as the defendant’s evading service. Geiger v. Allen, 850 F.2d 330,


3
  Mr. Freeman’s counsel does not suggest that she tried to serve Wexford Employees through any other means or at
any other place.

                                                        6
USDC IN/ND case 3:20-cv-00631-JD-MGG document 201 filed 09/13/21 page 7 of 19


333 (7th Cir. 1988). In fact, the only example of good cause provided by the legislative history of

Rule 4(m) is when the putative defendant evades service of process. 1982 U.S. Code Cong. &

Admin. News 4434, 4446 n.25.4 Moreover, courts that have considered this issue agree

that counsel’s inadvertent failure, without more, to serve a defendant within the statutory period

does not constitute good cause. Powell v. Starwalt, 866 F.2d 964, 965 (7th Cir. 1989); Floyd v.

United States, 900 F.2d 1045, 1047 (7th Cir. 1990) (explaining that attorney’s neglect, without

“substantial extenuating factors such as sudden illness or natural disaster,” was not enough for

good cause). However, Rule 4(m) ensures some flexibility in a determination of good cause, and

the range of factors that may be considered by the district judge is not rigidly cabined. See, e.g.,

Alvarez v. Edgecome Facility, 1993 WL 127190, at *3 (S.D.N.Y Apr. 21, 1993) (some factors

include: “(1) the reasonableness and diligence of the plaintiff’s efforts to serve process; and (2)

the prejudice to the defendant from the delay. Mere inadvertence or ignorance of counsel does

not rise to the level of ‘good cause’”).

        Here, Mr. Freeman’s counsel has not established good cause for her failure to timely

effect service on the Wexford Employees. In response to the Wexford Employees’ motion to

dismiss, Mr. Freeman’s counsel merely asked that she should be given more time to properly

serve the Employees. She claimed that she only learned of the issues with process after the

Employees’ moved to dismiss pursuant to Rule 12(b)(5) as they had failed to raise the problems

in earlier motions. However, the Employees could not have raised the service issues sooner: Mr.

Freeman’s second amended complaint is the first in which the Employees are specifically named.

In his previous complaints, the Employees were merely “John Roes 1-50.” (DE 1, 21.) Her


4
 As of December 1, 1993, Rule 4(j) was amended and redesignated as Rule 4(m). Under Rule 4(j) the time limit
was 120 days. Currently, under Rule 4(m), the time limit is 90 days. The substance of the provision stayed the same,
other than the length of time given to serve the defendant. References to Federal Rule 4(j) may therefore be treated
as references to Federal Rule 4(m). See Petrucelli v. Bohringer & Ratzinger, 46 F.3d 1298 (3d Cir. 1995).

                                                         7
USDC IN/ND case 3:20-cv-00631-JD-MGG document 201 filed 09/13/21 page 8 of 19


deficiency is similar to that of the plaintiff’s attorney in Cardenas v. City of Chicago. There, the

Seventh Circuit held that the plaintiffs did not show good cause for failing to comply with the

service requirements as it found meritless their “incredible claim that ‘only upon being served

with Defendant’s Motion to Dismiss’ [did] they realize[] that their attempt was ‘supposedly

deficient.’” Cardenas, 646 F.3d at 1006. After all, “[a] prudent attorney exercising reasonable

care and diligence would have inquired into the matter further when it was obvious that the

acknowledgment form was not forthcoming.” Petrucelli, 46 F.3d at 1306–1307.

        Furthermore, in Cardenas, Plaintiff’s counsel argued, unconvincingly, that the

Superintendent was the de facto head of the Office of Legal Affairs and that serving the

summons on the Superintendent’s office was essentially the same as giving it to the Office of

Legal Affairs. Cardenas, 646 F.3d at 1006. Mr. Freeman’s counsel likewise argues that “the

Wexford of Indiana, LLC headquarters would know where the individual employees were

currently working; thus, why Plaintiff served his Complaints there. Obviously, Wexford of

Indiana, LLC and its employees are aware of the lawsuit and are represented by counsel at this

point.” (DE 165 at 4.) Like in Cardenas, this argument is unavailing. Finally, like in Cardenas,

where plaintiff’s counsel complained about the difficulty of serving police officers in general,

Mr. Freeman’s counsel describes the challenges that a prison inmate has in determining the

names and addresses of the various defendants. This point is not well taken because it was not

Mr. Freeman who improperly served the Employees. It was Mr. Freeman’s counsel, an attorney

with resources and not disadvantaged by prison restrictions, who failed in this regard.5




5
 Most recently, Mr. Freeman’s counsel, in response to this Court’s order to show proof of service or good cause in
relation to the Correctional Officers (DE 174), issued service––without leave of Court––on all the MCF Employees
and all Wexford Employees. The Wexford Employees moved to quash service as to them, to which Mr. Freeman
responded with essentially the same arguments as he had already stated in opposition to their motion to dismiss.

                                                        8
USDC IN/ND case 3:20-cv-00631-JD-MGG document 201 filed 09/13/21 page 9 of 19


       In brief, Mr. Freeman’s counsel has failed to establish good cause for her failure to timely

serve the Wexford Employees as required by Federal Rule 4(m). The Court, therefore, has the

option to either dismiss the action against the Wexford Employees without prejudice or to order

a specified time period within which Mr. Freeman must perfect service upon the Wexford

Employees. See Troxell, 160 F.3d at 382.

       Dismissal is appropriate here. Mr. Freeman scarcely addresses the Cardenas

considerations for determining whether the Court should extend his time to serve Wexford

Employees. Yet, the Cardenas factors seem to favor Wexford Employees, except possibly on the

issue of the statute of limitations, which Mr. Freeman doesn’t discuss. He hasn’t shown that any

of the Wexford Employees admitted liability, or knew of the attempted service, or tried to evade

service. And most important, Mr. Freeman’s second amended complaint is deficient as it pertains

to the Wexford Employees: the corpus of the complaint names only two of forty-three

Employees and even they are mentioned only in passing without any clear allegation of

wrongdoing. (See, e.g., ¶ 40 stating that Nathan Bates, PT, was unable to treat Mr. Freeman for

back pain because he had just days ago fell from his top bunk and was” suffering injury to his

head and right side of his body”; ¶ 66 stating that “Kimberly Myers, APN, noted in the file that

Mr. Freeman needed a CT reevaluation ASAP.”) As a result, even if service is allowed, at a

minimum, forty-one of the Wexford Employees would have no notice of what wrongs they’re

alleged to have done. As such, serving the complaint with glaring deficiencies would not profit

Mr. Freeman. Accordingly, the Court will grant Wexford Employees’ motion to dismiss for lack

of personal jurisdiction as a result of insufficient service of process.




                                                  9
USDC IN/ND case 3:20-cv-00631-JD-MGG document 201 filed 09/13/21 page 10 of 19


 C. Motions to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(6)

     1. Legal Standard

     In reviewing a motion to dismiss for failure to state a claim upon which relief can be granted

 under Federal Rule of Civil Procedure 12(b)(6), the Court construes the complaint in the light

 most favorable to the plaintiff, accepts the factual allegations as true, and draws all reasonable

 inferences in the plaintiff’s favor. Reynolds v. CB Sports Bar, Inc., 623 F.3d 1143, 1146 (7th Cir.

 2010). A complaint must contain only a “short and plain statement of the claim showing that the

 pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). That statement must contain sufficient

 factual matter, accepted as true, to state a claim for relief that is plausible on its face and raise a

 right to relief above the speculative level. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also

 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). However, a plaintiff’s claim need only be

 plausible, not probable. Indep. Trust Corp. v. Stewart Info. Servs. Corp., 665 F.3d 930, 935 (7th

 Cir. 2012). Evaluating whether a plaintiff’s claim is sufficiently plausible to survive a motion to

 dismiss is “‘a context-specific task that requires the reviewing court to draw on its judicial

 experience and common sense.’” McCauley v. City of Chi., 671 F.3d 611, 616 (7th Cir. 2011)

 (quoting Iqbal, 556 U.S. at 678).



     2. Commissioner Carter and Warden Hyatte

     Commissioner Carter and Warden Hyatte jointly seek to dismiss Mr. Freeman’s Eighth

 Amendment and state law negligence claims. (DE 145.) As explained below, the Court finds

 their arguments persuasive and will grant the motion.




                                                    10
USDC IN/ND case 3:20-cv-00631-JD-MGG document 201 filed 09/13/21 page 11 of 19


            a. Mr. Freeman’s Eighth Amendment Claim

        Mr. Freeman has sued Commissioner Carter and Warden Hyatte for violations of his

 Eighth Amendment rights pursuant to 42 U.S.C. § 1983 arguing that they were deliberately

 indifferent to his medical issues and failed to protect him from other inmates. He contends that

 they are liable both in their individual and official capacities.

        A plaintiff claiming a constitutional violation under § 1983 for denial of medical care

 must meet both an objective and a subjective component. First, the plaintiff must show that his

 medical condition was objectively serious. See Collins v. Seeman, 462 F.3d 757, 760 (7th Cir.

 2006). Second, the plaintiff must show that the defendant officials had a sufficiently culpable

 state of mind—that their “acts or omissions [were] sufficiently harmful to evidence deliberate

 indifference” to their serious medical needs. Estelle, 429 U.S. at 106. Mr. Freeman has

 established the first element: he has an objectively serious medical condition as a layperson

 would likely designate brain injury as serious. The problem here is the subjective component

 required to establish deliberate indifference. Mr. Freeman’s claim is devoid of any allegation that

 Commissioner Carter and Warden Hyatte even knew of Mr. Freeman’s health condition or any

 danger posed by other inmates. The complaint specifically references Commissioner Carter and

 Warden Hyatte only three times, and merely asserts that Mr. Freeman was “under the[ir] care

 and oversight.” (DE 120 ¶ 110.) “[P]ublic employees are responsible for their own misdeeds but

 not for anyone else’s.” Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009). “Only persons who

 cause or participate in the violations are responsible.” George v. Smith, 507 F.3d 605, 609 (7th

 Cir. 2007). Defendants may only be held liable under § 1983 for deprivations that they

 personally caused or approved of: vicarious liability is not sufficient to support a § 1983 claim.

 Monell, 436 U.S. 658, 694 (1978); Boyce v. Moore, 314 F.3d 884, 889 (7th Cir. 2002) (holding



                                                   11
USDC IN/ND case 3:20-cv-00631-JD-MGG document 201 filed 09/13/21 page 12 of 19


 that prison officials cannot be held liable under § 1983 unless they personally caused or

 participated in the alleged violation). Because Mr. Freeman is not alleging that Commissioner

 Carter and Warden Hyatte were personally involved in his care or lack thereof, his claims against

 them in their individual capacities must fail.

          Mr. Freeman’s official capacity claims against them fare no better. A lawsuit against a

 state official in his official capacity is not a suit against the official, a person, but rather is a suit

 against the official’s office. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). As such,

 a suit against a state official acting in his official capacity “is no different from a suit against the

 State itself.” Id. Yet, “a state is not a ‘person’ for purposes of Section 1983 and therefore cannot

 be sued in its own name.” Lett v. Magnant, 965 F.2d 251, 255 (7th Cir. 1992). There are three

 exceptions to Eleventh Amendment immunity: (1) suits directly against the State based on a

 cause of action where Congress has abrogated the state’s immunity from suit; (2) suits directly

 against the State if the State waived its sovereign immunity; and (3) suits against a State official

 seeking prospective equitable relief for ongoing violations of federal law. MCI

 Telecommunications Corp. v. Ill. Commerce Comm’n, 183 F.3d 558, 563 (7th Cir. 1999). None

 of these exceptions apply here. Congress did not abrogate the States’ immunity through the

 enactment of § 1983. Joseph v. Bd. of Regents of Univ. of Wis. Sys., 432 F.3d 746, 748 (7th Cir.

 2005). Indiana has not consented to this lawsuit. And Mr. Freeman is not seeking injunctive

 relief.6 Accordingly, Mr. Freeman Eighth Amendment claim against Commissioner Carter and

 Warden Hyatte in their official capacities will be dismissed.

 6
  As noted above, supra at 3, Mr. Freeman’s claim for injunctive relief is a mere boilerplate, without any supporting
 allegations. In his brief countering Commissioner Carter and Warden Hyatte’s motion to dismiss, he continues the
 conclusory trend: “Plaintiff has stated in his Complaint enough factual allegations, that if assumed as true on its
 face, meets his burden and shows that there is at least some possibility that the State Defendants are liable.” Id.
 Having failed to develop his argument, he has waived it. See Smith v. Northeastern Ill. Univ., 388 F.3d 559, 569 (7th
 Cir. 2004) (“An undeveloped argument constitutes waiver. A litigant who fails to press a point by supporting it with
 pertinent authority, or by showing why it is sound despite a lack of supporting authority, forfeits the point.”).

                                                          12
USDC IN/ND case 3:20-cv-00631-JD-MGG document 201 filed 09/13/21 page 13 of 19




            b. Mr. Freeman’s Negligence Claim

        Under the Indiana Tort Claims Act, Commissioner Carter and Warden Hyatte are

 immune from Mr. Freeman’s negligence claim. The Act bars “an action by the claimant against

 the employee personally” if “[the] lawsuit alleg[es] that an employee acted within the scope of

 the employee’s employment.” Ind. Code § 34-13-3-5. The Indiana Supreme Court defines “scope

 of employment” as “conduct of the same general nature as that authorized, or incidental to the

 conduct authorized.” Celebration Fireworks, Inc. v. Smith, 727 N.E.2d 450, 453 (Ind. 2000)

 (quoting Restatement (Second) Agency § 229 (1958)). “Even tortious acts may fall within the

 scope of employment.” Id. A plaintiff can get around the immunity only in some narrowly

 defined circumstances by alleging that that “an act or omission of the employee that causes a loss

 is:

        (1) criminal;
        (2) clearly outside the scope of the employee’s employment;
        (3) malicious;
        (4) willful and wanton; or
        (5) calculated to benefit the employee personally.
        The complaint must contain a reasonable factual basis supporting the allegations.

 Ind. Code § 34-13-3-5(c).

        Here, Mr. Freeman’s few factual allegations against the Commissioner Carter and

 Warden Hyatte are claims against them as employees of the Indiana Department of Corrections.

 Nothing in Mr. Freeman’s complaint suggests they acted outside the scope of their duties as state

 employees. Commissioner Carter’s and Warden Hyatte’s alleged implementation of new prison

 policies, or their neglect of certain unspecified policies (DE 120 at 6, 7, 16, 18, 19) could only be

 achieved within the scope of their duties at the Indiana Department of Corrections. As such,

 Commissioner Carter and Warden Hyatte are entitled to immunity under the Indiana Tort Claims

                                                  13
USDC IN/ND case 3:20-cv-00631-JD-MGG document 201 filed 09/13/21 page 14 of 19


 Act. Moreover, Mr. Freeman doesn’t assert any of the exceptions to the immunity under the Act.

 Consequently, the Court will grant Commissioner Carter and Warden Hyatte’s motion to dismiss

 Mr. Freeman’s negligence claims against them.



    3. Wexford

    Wexford moves under Rule 12(b)(6) to dismiss each of Mr. Freeman’s three claims: Count I,

 the Eighth Amendment claim; Count II, the state law negligence claim; and Count III, the

 respondeat superior theory of recovery for the torts committed by the Wexford Employees. (DE

 136.)


            a. The Eighth Amendment Claim

         Mr. Freeman argues that Wexford was deliberately indifferent to his medical needs and

 failed to protect him from other inmates, in violation of the Eighth Amendment’s prohibition on

 cruel and unusual punishment. A municipality, or private company performing state functions

 such as Wexford, is liable under § 1983 only when a deprivation of constitutional rights is

 caused by its policy or custom. Monell, 436 U.S. 658, 660; Rice ex rel. Rice v. Correctional

 Medical Services, 675 F.3d 650, 675 (7th Cir. 2012) (“Private corporations acting under [the]

 color of state law may, like municipalities, be held liable for injuries resulting from their policies

 and practices.”) Such liability may be established three ways: (1) by an express policy that, when

 enforced, causes a constitutional deprivation; (2) by a widespread practice that, although not

 authorized by written law or express municipal policy, is so permanent and well-settled as to

 constitute a custom or usage with the force of law; or (3) by a showing that the constitutional

 injury was caused by a person with final policymaking authority. Franklin v. City of Evanston,

 384 F.3d 838, 843 (7th Cir. 2004).

                                                   14
USDC IN/ND case 3:20-cv-00631-JD-MGG document 201 filed 09/13/21 page 15 of 19


        The Eighth Amendment claim can be readily dismissed against Wexford under the first

 and third prongs of the Monell test. As to the first one, Mr. Freeman has not plead any facts

 regarding a specific Wexford policy that resulted in his constitutional deprivation. In fact, the

 allegations are just the opposite: Wexford had policies in place concerning proper health care for

 prisoners but its employees did not follow them. (See DE 120 ¶¶ 26–29.) Likewise, Mr. Freeman

 has not alleged that his constitutional injury was caused by a person with final policymaking

 authority.

        However, when all inferences in the complaint are construed in Mr. Freeman’s favor, the

 Eighth Amendment claim regarding failure to provide him with adequate healthcare survives the

 second prong of the Monell test. Mr. Freeman alleges that, due to Wexford’s decision to save

 costs, medical staffing has been inadequate to provide timely and adequate health care to any of

 the prisoners. In fact, he states that after he fell from the top bunk, he received no medical care

 for three days. (DE 120 ¶ 43.) And although he filed an additional request for healthcare days

 later, he wasn’t seen until twelve days passed and after he filed two additional requests for

 healthcare. It took another three weeks before he was sent for a CT scan. (Id. ¶ 49.) All of this

 culminated in him needing an emergency surgery. After the surgery, the offsite physician

 scheduled another CT scan to take place four days later, but Wexford delayed the scan for two

 months. Mr. Freeman alleges that his treatment experience is consistent with that of other

 prisoners whose medications and medical appointments are routinely delayed and who aren’t

 able to get care outside the prison despite their deteriorating health. As noted in Howell v.

 Wexford Health Sources, Inc., 987 F.3d 647 fn.1 (7th Cir. 2021) (collecting cases), multiple

 district courts faced with similar allegations have allowed plaintiffs’ cases to proceed. Similarly,




                                                  15
USDC IN/ND case 3:20-cv-00631-JD-MGG document 201 filed 09/13/21 page 16 of 19


 this Court, finds that Mr. Freeman has alleged enough to overcome Wexford’s motion to dismiss

 his Eighth Amendment claim concerning his medical care.

        However, Mr. Freeman has not sufficiently alleged that Wexford maintained widespread

 practices endangering inmate safety. He alleges that on April 9, 2020, Wexford Employees heard

 other inmates telling Mr. Freeman they wanted their money and were going to get the money one

 way or another. Mr. Freeman was so terrified that he was going to be returned to B house that he

 tried to run out of the clinic, but he was nevertheless released to B house. (DE 120 ¶ 86.) Also in

 April, he told Wexford Employees that he was in “a bad dorm where there are a lot of gang

 fights and robbing of offenders,” that “he had been jumped by two other inmates and his cell

 mate masturbated in his face,” and that “he was being abused and that inmates were financially

 extorting him and [his] wife.” (Id. ¶ 90–92.) Yet, the complaint does not plausibly allege that

 Wexford had any control over Mr. Freeman’s housing arrangements. And in any case, these

 events concerning Mr. Freeman only are too isolated to be considered a widespread practice for

 purposes of Monell. See Daniel v. Cook Cty., 833 F.3d 728, 742 (7th Cir. 2016) (“[A] plaintiff

 cannot ultimately prove a Monell claim at trial based on only his own case or even a handful of

 others. He must show systemic failings that reflect official deliberate indifference to the serious

 health needs of inmates. That is intended to be a demanding standard, and it is difficult, time-

 consuming, and expensive for most private plaintiffs to meet.”). Accordingly, Mr. Freeman may

 not proceed on his failure to protect claim against Wexford.



            (b) Negligence

        Mr. Freeman also brings a negligence claim against Wexford, alleging that it failed to

 train and supervise its employees. In its motion to dismiss, Wexford insists that Mr. Freeman did



                                                  16
USDC IN/ND case 3:20-cv-00631-JD-MGG document 201 filed 09/13/21 page 17 of 19


 not bring any state law claims and that negligence is insufficient to prevail under the Eighth

 Amendment claim; instead, a showing of deliberate indifference is required.

         Wexford’s argument is hyper-technical and unreasonable. It bases its point of view on the

 fact that, in the opening paragraph of his second amended complaint, Mr. Freeman states that he

 is “seeking damages pursuant to 42 U.S.C. § 1983 and costs under 42 U.S.C. § 1988 to remedy

 violations of his rights ...... ” (DE 120 at 2.) Wexford believes that this sentence controls this case.

 Wexford overlooks that in paragraph 8, Mr. Freeman explicitly states that “[t]his Court has

 supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over Mr. Freeman’s state law claims.”

 (Id. ¶ 8.) Moreover, paragraphs 144–152 clearly indicate that he is seeking recovery under the

 theory that Wexford was negligent under Indiana law. Since Wexford does not even attempt to

 argue that Mr. Freeman has not stated a negligence claim under Indiana law, the Court will deny

 its motion to dismiss the negligence count. While it is true that negligence is insufficient to

 prevail under the Eighth Amendment, see Vance v. Peters, 97 F.3d 987, 992 (7th Cir. 1996)

 (Seventh Circuit cases “recognize that a defendant's inadvertent error, negligence or even

 ordinary malpractice is insufficient to rise to the level of an Eighth Amendment constitutional

 violation”), Mr. Freeman’s negligence Count is not concerned with the federal, but state law.



     (c) Respondeat Superior

     In Count III, Mr. Freeman claims that Wexford is liable, under a theory of respondeat

 superior, for the torts committed by its employees. It is unclear whether he aims this argument to

 the federal (Eighth Amendment) or state law (negligence) claims. Insofar as his complaint

 insinuated federal liability under the respondeat superior theory, his claim fails as a matter of law

 because there is no general respondeat superior liability under 42 U.S.C. § 1983. J.K.J. v. Polk



                                                   17
USDC IN/ND case 3:20-cv-00631-JD-MGG document 201 filed 09/13/21 page 18 of 19


 Cty., 960 F.3d 367, 377 (7th Cir. 2020). Under the familiar holding of Monell, local governments

 and private companies performing state functions, like Wexford, can be held responsible for

 constitutional violations only when they themselves cause the deprivation of rights. Monell, 436

 U.S. at 691–92. The Supreme Court has repeatedly reinforced the strict prohibition against

 allowing principles of vicarious liability to establish liability under § 1983. See id. at 694–95; see

 also Bd. of Comm’rs of Bryan County v. Brown, 520 U.S. 397, 403 (1997) (collecting cases and

 reinforcing that the doctrine of respondeat superior does not apply under § 1983). Therefore,

 Wexford cannot be held liable under § 1983 merely because it employs individuals who may

 have violated Mr. Freeman’s Eighth Amendment rights.

     Moreover, under the circumstances, Mr. Freeman cannot state a claim against Wexford under

 the respondeat superior theory for its employees’ negligence. “[W]here the employee cannot be

 held liable individually, an action only based upon respondeat superior is not maintainable

 against the employer.” Kapitan v. DT Chicagoland Exp. Inc., No. 2:12-CV-321, 2013 WL

 5655704, at *2 (N.D. Ind. Oct. 15, 2013) (citing Riffle v. Knecht Excavating, Inc., 647 N.E.2d

 334, 337 (Ind. Ct. App. 1995) (since an employee could not be held liable, “no action based

 solely on respondeat superior is maintainable against his employer”). Since Wexford Employees

 are being dismissed for failure to serve them, they cannot be individually liable for any

 negligence. As a result, Mr. Freeman’s state law claims under the theory of respondeat superior

 must be dismissed. See id. at *4 (finding that, plaintiff could not recover from the defendant

 under the theory of respondeat superior once its employee was dismissed from the case for

 failure of service). “Indiana law is clear in this regard: when an employee cannot be held liable

 under the doctrine of respondeat superior, a claim cannot be maintained against the employer.”

 Id. at *3.



                                                  18
USDC IN/ND case 3:20-cv-00631-JD-MGG document 201 filed 09/13/21 page 19 of 19




 D. Conclusion

        In conclusion, the Court—

    •   GRANTS the Wexford Employees’ motion to dismiss pursuant to 12(b)(2), 12(b)(5),

        and 4(m) (DE 154), GRANTS their motion to quash (DE 189), and DISMISSES

        THEM WITHOUT PREJUDICE;

    •   GRANTS Commissioner Carter and Warden Hyatte’s motion to dismiss pursuant to

        12(b)(6) (DE 145); and

    •   GRANTS IN PART and DENIES IN PART Wexford’s motion to dismiss pursuant to

        12(b)(6) (DE 136);



        SO ORDERED.

        ENTERED: September 13, 2021



                                                        /s/ JON E. DEGUILIO
                                                 Chief Judge
                                                 United States District Court




                                            19
